NO. 07-03-0256-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

DECEMBER 15, 2004

______________________________


IN THE INTEREST OF M.M. AND T.M., CHILDREN

_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. B31979-0202; HONORABLE ROBERT W. KINKAID, JR., JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
MEMORANDUM OPINION
	Cindy Marriott appeals from a judgment terminating her parental rights in her
children M.M. and T.M.  We affirm.  
	Following a non-jury trial, appellant Cindy Marriott's parental rights in her children
M.M. and T.M. were terminated.  Among other matters, the record contains a great deal of
evidence concerning illegal activity by Marriott which resulted in her incarceration.  Her
activities included illegal drug use around the children for many years, extended
associations with persons who also used illegal drugs in Marriott's home while the children
were present, and her refusal to modify her behavior despite numerous attempts to help
her do so by various agencies, entities and persons.  
	Marriott gave notice of appeal.  The trial court appointed counsel for her appeal. 
See Tex. Fam. Code Ann. § 263.405(e) (Vernon 2002).  
	Appointed counsel for appellant has filed a Motion to Withdraw and a Brief in support
thereof.  In support of the motion to withdraw, counsel has certified that, in compliance with
Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the
record has been diligently reviewed and that in the opinion of counsel, the record reflects
no reversible error or grounds upon which a non-frivolous appeal can arguably be
predicated.  Counsel thus concludes that the appeal is frivolous.
	Counsel has attached exhibits showing that a copy of the Anders brief and Motion
to Withdraw have been forwarded to appellant, and that counsel has appropriately advised
appellant of appellant's right to review the record and file a response to counsel's motion
and brief.  Appellant has not filed a response to counsel's motion and brief.  The Texas
Department of Protective and Regulatory Services has filed an extensive brief in which the
Department concurs with Marriott's appointed counsel's opinion that the appeal is frivolous. 
	We have made an independent examination of the record to determine whether
there are any arguable grounds for appeal.  See Penson v. Ohio, 488 U.S. 75, 80, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.
1991).  We have found no such grounds.  We agree that the appeal is frivolous.
	Accordingly, counsel's Motion to Withdraw is granted.  The judgment of the trial
court is affirmed.
 
						Phil Johnson
						Chief Justice


all also be included in the appellate record.  Finally, the trial court shall file the
supplemental records with the Clerk of this Court by Friday, April 29, 2005.
	It is so ordered.
							Per Curiam
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.